Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to claim 9, set forth in the Non-Final office Action mailed on 11/24/2021 has been withdrawn, because of the amendment and cancellation of claim 9 in the response/argument filed on 2/23/2022. Therefore, applicant’s argument is moot regarding the objection of claim 9. 
3.	Applicant’s arguments, see remarks page 5-8, filed 2/23/2022, with respect to the rejection(s) of Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gotkis et al. (US 20040058545 A1), Claims 2 and 5-8 and 10 under 35 U.S.C. 103 as being unpatentable over Gotkis ‘545 A1 in view of Kawashima et al. (US 4740747 A) and Claim(s) 1 under 35 U.S.C. 102 (a) (1) as being anticipated by Kawashima et al. (US 4740747 A) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7, regarding independent claim 8, that, “Gotkis does not teach or suggest that the sensor 210a can “induce eddy current in the tested object,” as recited in amended claim 8. Therefore, contrary to the Examiner’s assertion at page 13 of the Office Action, Gotkis’s sensor 210a cannot correspond to the claimed “exciter configured to induce eddy current in the tested object,” as recited in independent claim 8”.

Applicant’s arguments, see page 6 (stated above), have been fully considered and are not persuasive. Gotkis teaches, “a primary magnetic field generated by the sensor is enhanced through a magnetic field enhancing source; Paragraph [0008] Line 6-8”. Gotkis teaches that the magnetic field is generated by the sensor and then induces the magnetic field to the object. Again, Gotkis teaches in Paragraph [0003] and Paragraph [0026], “For example, eddy current sensors are used for displacement, proximity and film thickness measurements. The sensors rely on the induction of current in a sample by the fluctuating electromagnetic field of a test coil proximate to the object being measured. Fluctuating electromagnetic fields are created as a result of passing an alternating current through the coil. The fluctuating electromagnetic fields induce eddy currents which perturb the applied field and change the coils inductance; Paragraph [0003]. The magnetic field is enhanced by a magnetic field enhancing source, such as ferromagnetic material, paramagnetic material or even an additional eddy current sensor. Thus, a substrate placed between the eddy current sensor and the magnetic field enhancing source will generate an eddy current that is detectable by the eddy current sensor through the enhancement of the magnetic field generating the eddy current sensor; Paragraph [0026]”. Therefore, it is clear that current is induced and the sensor generates the magnetic field with the help of magnetic field enhancing source and then the generated current is induced to the test object. Therefore, the sensor in Gotkis also induces current to the test object through a magnetic field enhancing source. Applicant’s argument is not persuasive. See the rejection set forth below.




Applicant argues on page 7-8, regarding independent claim 8, that, “In addition, since Gotkis’s sensors 210a and 210b are located on opposite sides of the substrate 212, there is no “opposite side” of the sensors 210a and 210b. Consequently, a person of ordinary skill in the art would not find it possible to modify Gotkis to include Kawashima's shield plate 40 and shield cup 41 at an “opposite side” of the sensors 210a and 210b. Therefore, Gotkis and Kawashima cannot be combined to teach or suggest, at least, “a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween,” as recited in amended independent claim 8.
For at least the above reasons, amended independent claim 8 is allowable over Gotkis and Kawashima.
Independent claim 10, although different in scope from claim 8, recites features similar to those discussed above with respect to claim 8 and is allowable over Gotkis and Kawashima for at least similar reasons.
Applicant therefore requests withdrawal of the rejection of claims 8 and 10 under 35 U.S.C. § 103”.

Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), have been fully considered and are not persuasive. Applicant’s argument “In addition, since Gotkis’ s sensors 210a and 210b are located on opposite sides of the substrate 212, there is no “opposite side” of the sensors 210a and 210b” is not persuasive. Figure 5: Modified Figure 5 of Gotkis below shows the opposite side of the sensors 210a and 210band also the placement of backside body as suggested by Kawashima


    PNG
    media_image1.png
    512
    791
    media_image1.png
    Greyscale

Figure 5: Modified Figure 5 of Gotkis

    PNG
    media_image2.png
    282
    763
    media_image2.png
    Greyscale

Figure 6d: Modified Figure 6d of Kawashima
Kawashima teaches, “Namely, in this basic system, the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large magnetic permeability and An eddy current flaw detection device comprising: an exciter/detector configured to induce eddy current in a tested object and to detect a change in a reactive magnetic field generated by the eddy current,……….. and a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween. Therefore, Gotkis and Kawashima is reapplied to meet the amended limitations. Claim 8 is now rejected under 35 U.S.C. 103 as being unpatentable over Gotkis et al. (US 20040058545 A1) in view of Kawashima et al. (US 4740747 A). In view of applicant’s claim amendment, Gotkis and Kawashima is reapplied and claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gotkis in view of Kawashima as set forth below. See the rejection set forth below. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gotkis et al. (Hereinafter “Gotkis”) in the US Patent Application Publication Number US 20040058545 A1 in view of Kawashima et al. (Hereinafter “Kawashima”) in the US Patent Number US 4740747 A.




Regarding claim 8, Gotkis an eddy current flaw detection device (A method and an apparatus for enhancement of the for measuring resistance-based features of a substrate is provided. The apparatus includes a sensor configured to detect a signal produced by a eddy current generated electromagnetic field; Abstract Line 1-5; FIG. 3 is a simplified schematic diagram of a substrate placed in between an eddy current sensor and a magnetic field enhancing source in accordance with one embodiment of the invention; Paragraph [0030] Line 1-3; Figure 4) comprising: 
an exciter/detector [210] (The configuration of FIG. 3 shows eddy current sensor 210 positioned closest to main substrate 214 while magnetic field enhancing source 218 is positioned closest to thin film 216; Paragraph [0031] Line 1-4; Figure 5: 210 a and 210b) configured to induce eddy current in a tested object [214] (Substrate 212, consisting of doped silicon portion 214 and thin film 216, is positioned in detection space 215; paragraph [0030] Line 4-6; a primary magnetic field generated by the sensor is enhanced through a magnetic field enhancing source; Paragraph [0008] Line 6-8) and to detect a change in a reactive magnetic field generated by the eddy current (FIG. 3, magnetic field enhancing source 218 enhances the signal for determining the thickness of thin film 216 when thin film 216 is the film closest to the magnetic field enhancing source. Consequently, magnetic field enhancing source 218 act as a magnetic projector which utilizes the magnetic field that passes through thin film 216 to irradiate the thin film by reflecting the magnetic field back toward the sensor and favorably orienting the magnetic field. The favorable orientation of the magnetic field allows for the enhancement of the strength of the eddy current, as well as the signal to noise ratio, so that sensor 210 can detect the signal; Paragraph [0031] Line 10-23); wherein the exciter/detector includes:
an exciter/detector [210a] (sensor 1 210a as the first exciter/detector) (sensor 1 210a is positioned closest to main substrate 214, while sensor 2 210b is positioned on an alternate side of substrate 212; Paragraph [0033] Line 4-5) configured to induce eddy current in the tested object [214] (Substrate 214 as the tested object) (a primary magnetic field generated by the sensor is enhanced through a magnetic field enhancing source; Paragraph [0008] Line 6-8);
a detector [210b] (sensor 2 210b as the second exciter/detector) (sensor 1 210a is positioned closest to main substrate 214, while sensor 2 210b is positioned on an alternate side of substrate 212; Paragraph [0033] Line 4-5) configured to detect a change in a reactive magnetic field generated by the eddy current (a resistance-based signal, such as an eddy current, by externally enhancing the magnetic field within the tested object, which in turn increases the eddy current. The increased eddy current then enhances the sensor's sensitivity. The coherent amplification of the magnetic field enhances the signal being detected so that a sensor is capable of detecting the signal to provide the necessary information to determine a resistance-based property, i.e., feature characteristic, of an object; Paragraph [0025] Line 2-10); the detector [210b] being separated from the exciter [210a] (Figure 5 shows the detector [210b] being separated from the exciter [210a]). 
Gotkis fails to teach a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween.
Kawashima teaches a method of and an apparatus for measuring degree of transformation of an object such as steel through detection of an electromagnetic change (Column 1 Line 6-9), wherein
a backside body [40+41] in Figure 5 and Figure 6D made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object there between (Namely, in this basic system, the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large magnetic permeability and exposing only the portion of the receiving sensor facing the transmission sensor; Column 6 Line 29-34; The formula for magnetic permeability is; B=μH. The value of permeability of ferromagnetic material is large almost 600 times the permeability of free space and the shield is made of large magnetic permeability material therefore the material is ferromagnetic as the ferromagnetic material has large permeability; Figure 6d shows a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween; FIG. 6d shows the case where both the transmission coil and the receiving coil are shielded by shield cups). The purpose of doing so is to minimize the magnetic field which reaches the receiving sensor while detouring the object and to effectively increase the value of K.sub.0 appearing in the formula (5), so that electric current of higher frequency can be put into use even for objects having a given thickness.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Gotkis in view of Kawashima, because Kawashima teaches to include a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween increases effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness (Column 6 Line 36-39), increases the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object (Column6 Line 18-29).

Regarding claim 10, Gotkis an eddy current flaw detection method (A method and an apparatus for enhancement of the for measuring resistance-based features of a substrate is provided. The apparatus includes a sensor configured to detect a signal produced by a eddy current generated electromagnetic field; Abstract Line 1-5; FIG. 5 is a simplified schematic where multiple sensors enable scanning of the top and bottom surfaces of a substrate; Paragraph [0033] Line 1-3) comprising: 
an exciter/detector [210a]/[210b] disposing step of disposing an exciter/detector near a tested object [214] (Substrate 214 as the tested object) (sensor 1 210a is positioned closest to main substrate 214, while sensor 2 210b is positioned on an alternate side of substrate 212; Paragraph [0033] Line 4-5);
an excitation step, of inducing eddy current in the tested object by the exciter/detector (a primary magnetic field generated by the sensor is enhanced through a magnetic field enhancing source; Paragraph [0008] Line 6-8); and
a detection step of detecting, by the exciter/detector, a change of reactive magnetic field generated by the eddy current (a resistance-based signal, such as an eddy current, by externally enhancing the magnetic field within the tested object, which in turn increases the eddy current. The increased eddy current then enhances the sensor's sensitivity. The coherent amplification of the magnetic field enhances the signal being detected so that a sensor is capable of detecting the signal to provide the necessary information to determine a resistance-based property, i.e., feature characteristic, of an object; Paragraph [0025] Line 2-10).
Gotkis fails to teach that a backside body disposing step of disposing a backside body made of ferromagnetic material, near the tested object at an opposite side of the exciter/detector sandwiching the tested object therebetween.

a backside body [40+41] in Figure 5 and Figure 6D disposing step of disposing a backside body made of ferromagnetic material, near the tested object at an opposite side of the exciter/detector sandwiching the tested object therebetween (Namely, in this basic system, the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large magnetic permeability and exposing only the portion of the receiving sensor facing the transmission sensor; Column 6 Line 29-34; The formula for magnetic permeability is; B=μH. The value of permeability of ferromagnetic material is large almost 600 times the permeability of free space and the shield is made of large magnetic permeability material therefore the material is ferromagnetic as the ferromagnetic material has large permeability; Figure 6d shows a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween; FIG. 6d shows the case where both the transmission coil and the receiving coil are shielded by shield cups). The purpose of doing so is to minimize the magnetic field which reaches the receiving sensor while detouring the object and to effectively increase the value of K.sub.0 appearing in the formula (5), so that electric current of higher frequency can be put into use even for objects having a given thickness.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Gotkis in view of Kawashima, because Kawashima teaches to include a backside body made of ferromagnetic material disposed opposite side of the exciter/detector sandwiching the tested object therebetween increases effectively the value of 

Regarding claim 11, Gotkis fails to teach an eddy current flaw detection device, wherein each of the exciter and detector has a coil including a helical coil wire, and the coil wire of the exciter is thicker than the coil wire of the detector. 
Kawashima teaches a method of and an apparatus for measuring degree of transformation of an object such as steel through detection of an electromagnetic change (Column 1 Line 6-9), wherein 
each of the exciter and detector has a coil including a helical coil wire (a transformation degree measuring apparatus in accordance with the invention has a transmission coil 21; Column 3 Line 60-62; a transformation degree measuring apparatus in accordance with the invention has a transmission coil 21 and a receiving coil 22; Column 3 Line 60-63; When a sine-wave continuous electric current is supplied to the transmission coil 21, eddy currents are generated on the surface of the tabular object to be examined; Column 4 Line 15-18). The purpose of doing so is to permit a highly precise measurement of the transformation degree even when the object flutters during the measurement, to provide the transformation degree which is determined by the induced voltage independent from the distance between the sensor and the tabular object.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Gotkis in view of Kawashima, because Kawashima 
The combination of Gotkis and Kawashima discloses the c1aimed invention except for the coil wire of the exciter is thicker than the coil wire of the detector. It would have been an obvious matter of design choice to include the coil wire of the exciter is thicker than the coil wire of the detector since Applicant has not disclosed that the coil wire of the exciter is thicker than the coil wire of the detector solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with combined invention of Gotkis and Kawashima.

Regarding claim 12, Gotkis fails to teach an eddy current flaw detection device, wherein the outer surfaces of the exciter and the detector except the parts facing the tested object are covered with covers made of ferromagnetic material.
Kawashima teaches a method of and an apparatus for measuring degree of transformation of an object such as steel through detection of an electromagnetic change (Column 1 Line 6-9), further comprising: 
the outer surfaces of the exciter [21] and the detector [22] except the parts facing the tested object [23] are covered with covers made of ferromagnetic material (the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large magnetic permeability and exposing only the portion of the receiving sensor facing the Column 6 Line 30-3; Shield plate and cap is made from large magnetic permeability.  The formula for magnetic permeability is; B=μH. The value of permeability of ferromagnetic material is large almost 600 times the permeability of free space; Therefore, the shield plate can be made of ferromagnetic material; FIG. 6d shows the case where both the transmission coil and the receiving coil are shielded by shield cups; Column 6 Line 49-51; Figure 6d: Modified Figure 6d of Kawashima below shows that the outer surfaces of the exciter [21] and the detector [22] except the parts facing the tested object [23] are covered with covers 41). The purpose of doing so is to increase effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness, to increase the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Gotkis in view of Kawashima, because Kawashima teaches to include the outer surfaces of the exciter and the detector except the parts facing the tested object covered with covers made of ferromagnetic material increases effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness (Column 6 Line 36-39), increases the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object (Column6 Line 18-29).


    PNG
    media_image3.png
    565
    786
    media_image3.png
    Greyscale
Figure 6d: Modified Figure 6d of Kawashima
Regarding claim 13, Gotkis fails to teach an eddy current flaw detection device, wherein the outer surfaces of the exciter and the detector except the parts facing the tested object are covered with covers made of ferromagnetic material.
Kawashima teaches a method of and an apparatus for measuring degree of transformation of an object such as steel through detection of an electromagnetic change (Column 1 Line 6-9), further comprising: 
the outer surfaces of the exciter [21] and the detector [22] except the parts facing the tested object [23] are covered with covers made of ferromagnetic material (the receiving sensor is shielded by a shield plate 40 and a shield cup 41 made of a material having a large Column 6 Line 30-3; Shield plate and cap is made from large magnetic permeability.  The formula for magnetic permeability is; B=μH. The value of permeability of ferromagnetic material is large almost 600 times the permeability of free space; Therefore, the shield plate can be made of ferromagnetic material; FIG. 6d shows the case where both the transmission coil and the receiving coil are shielded by shield cups; Column 6 Line 49-51; Figure 6d: Modified Figure 6d of Kawashima above shows that the outer surfaces of the exciter [21] and the detector [22] except the parts facing the tested object [23] are covered with covers 41). The purpose of doing so is to increase effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness, to increase the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Gotkis in view of Kawashima, because Kawashima teaches to include the outer surfaces of the exciter and the detector except the parts facing the tested object covered with covers made of ferromagnetic material increases effectively the value of K.sub.0 so that electric current of higher frequency can be put into use even for objects having a given thickness (Column 6 Line 36-39), increases the sensitivity of the receiving coil to the signal and to minimize the magnetic field which reaches the receiving sensor while detouring the object (Column6 Line 18-29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866